Case 2:20-cv-00613-SPC-MRM Document 7 Filed 09/17/20 Page 1 of 2 PageID 183




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

ACCIDENT INSURANCE COMPANY,
INC,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-613-FtM-38MRM

V&A DRYWALL AND STUCCO,
INC., PLATINUM SERVICE
CONTRACTING, LLC, LENNAR
HOMES, LLC, MICHAEL J.
MCCAULEY, KATHLEEN A.
MCCAULEY and FRANK WINSTON
CRUM INSURANCE COMPANY,

                Defendants.
                                                 /

                                                ORDER1

        Before the Court is a sua sponte review of the file. On August 21, 2020, the Court

dismissed without prejudice Plaintiff Accident Insurance Company, Inc. (“AIC”)’s

Complaint for Declaratory Relief. (Doc. 3). The Court warned AIC that “if [it] does not file

an amended complaint by [September 4, 2020], the Court will close this case without

further notice.” (Doc. 3). On September 9, 2020, Magistrate Judge McCoy granted AIC

an extension until September 14, 2020, to file an amended complaint. (Doc. 6). AIC has

missed that deadline. By failing to comply with the Court’s orders, AIC shows a lack of

interest in prosecuting this case. The Court thus dismisses this case without prejudice




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:20-cv-00613-SPC-MRM Document 7 Filed 09/17/20 Page 2 of 2 PageID 184




for failure to prosecute and comply with Court orders. See Foudy v. Indian River Cty.

Sheriff’s Office, 845 F.3d 1117, 1126 (11th Cir. 2017).

      Accordingly, it is now

      ORDERED:

      (1) This case is DISMISSED without prejudice.

      (2) The Clerk is DIRECTED to enter judgment, terminate any pending deadlines,

          and close the file.

      DONE and ORDERED in Fort Myers, Florida this 17th day of September 2020.




Copies: All Parties of Record




                                            2
